COLE CREDIT PROPERTY TRUSTIII, INC. SUPPLEMENT NO.2 DATED JUNE 30, 2011 TO THE PROSPECTUS DATED MAY 2, 2011 This document supplements, and should be read in conjunction with, the prospectus of Cole Credit Property TrustIII, Inc. dated May2, 2011 and Supplement No. 1 dated May 13, 2011. Unless otherwise defined in this supplement, capitalized terms used in this supplement shall have the same meanings as set forth in the prospectus. The purpose of this supplement is to describe the following: the status of the offering of shares of Cole Credit Property TrustIII, Inc.; update to federal income tax considerations; update to volume discount information; recent real property investments; placement of debt on certain real property investments; and potential real property investments. Status of Our Public Offering Our follow-on offering of shares of our common stock was declared effective by the Securities and Exchange Commission on September22, 2010, although we did not begin selling shares pursuant to our follow-on offering until after we terminated our initial public offering on October 1, 2010. Of the 275,000,000shares registered pursuant to our follow-on offering, we are offering up to 250,000,000shares in our primary offering and up to 25,000,000shares pursuant to our distribution reinvestment plan. As of June 27, 2011, we had accepted investors’ subscriptions for, and issued, 90,958,299 shares of our common stock in the follow-on offering, resulting in gross proceeds to us of approximately $904.7 million. As of June 27, 2011, we had 184,041,701 shares of our common stock remaining in our follow-on offering. Combined with our initial public offering, we had received a total of approximately $3.1 billion in gross offering proceeds as of June 27, 2011. If all of the shares we are offering pursuant to the follow-on offering have not been sold by September22, 2012, we may extend the offering as permitted under applicable law. In no event will we extend this offering beyond 180days after the third anniversary of the effective date, and we may terminate this offering at any time. The follow-on offering must be registered in every state in which we offer or sell shares and generally, such registrations are for a period of one year. Therefore, we may have to stop selling shares in any state in which our registration is not renewed or otherwise extended annually. We reserve the right to terminate the offering at any time prior to the stated termination date. Update to Federal Income Tax Considerations The following information supplements, and should be read in conjunction with, the section captioned “Federal Income Tax Considerations – Taxation of U.S. Stockholders” beginning on page 188 of the prospectus, and all similar disclosures appearing throughout the prospectus: Cost Basis Reporting The Energy Improvement and Extension Act of 2008(the Act) imposed new customer reporting requirements on certain financial intermediaries (brokers).The Act now requires every broker that is required to file an information return reporting the gross proceeds of a “covered security” with the Internal Revenue Service (IRS) to include in the information return the stockholder’s adjusted basis in the security, and whether any gain or loss with respect to the security is short-term or long-term within the meaning of Internal Revenue Code (IRC) Sec. 1222.Under IRC Sec. 6045(g)(3), a “covered security” includes any share of stock in a corporation that was acquired in an account on or after January 1, 2011.We have determined that shares of our common stock that were acquired on or after January 1, 2011, including shares issued pursuant to our distribution reinvestment plan, are covered securities under the Act. Thus, stockholders who redeem, sell or otherwise liquidate shares that were purchased on or after January 1, 2011 will receive an information return reporting the gross proceeds from the sale, the adjusted basis of the shares sold, and whether any gain or loss is short-term or long-term within the meaning of IRC Sec. 1222.We are required to furnish this statement to stockholders by February 15 of the year following the calendar year in which the covered securities were sold.This information also will be reported to the IRS. When determining the adjusted basis of the shares sold, IRC Sec. 6045(g)(2)(B) requires us to use the first-in first-out method.When using the first-in first-out method, we are required to identify the shares sold in the order that they were acquired.However, as an alternative to the first-in first-out method, the stockholder may notify us of a preferred alternative by means of making an adequate identification of the shares to be liquidated prior to the liquidation event.Please see the section entitled “Description of Shares — Share Redemption Program” for additional information about our share redemption program. Update to Volume Discounts The following information supersedes and replaces in its entirety the first full paragraph on page 207 of the prospectus under the section captioned “Plan of Distribution— Volume Discounts.” In addition, in order to encourage investments of more than $4,000,000, Cole Capital Corporation, with the agreement of the participating broker-dealer, may further agree to reduce or eliminate the dealer manager fee and/or the selling commission with respect to such investments. 2 Recent Real Property Investments The following information supplements, and should be read in conjunction with, the section captioned “Prospectus Summary— Description of Real Estate Investments” beginning on page9 of the prospectus. Description of Real Estate Investments Wholly-owned properties As of June 27, 2011, our investment portfolio consisted of 532 wholly-owned properties located in 42states, consisting of approximately 23.1million gross rentable square feet of commercial space, including the square feet of buildings that are on land subject to ground leases. Properties acquired between May 13, 2011 and June 27, 2011 are listed below. Rentable Number of Square Property Description Type Tenants Tenant Feet (1) Purchase Price Camp Creek Marketplace – East Point, GA Shopping Center 42 Various $ LA Fitness – Broadview, IL Fitness 1 LA Fitness International, LLC Glen's Market – Manistee , MI Grocery 1 Prevo's Family Markets, Inc. St. Luke's Urgent Care – Creve Coeur, MO Healthcare 1 St. Luke's Episcopal-Presbyterian Hospitals Banner Life – Urbana, MD Insurance 1 Banner Life Insurance Company Riverside Centre – St. Augustine, FL Shopping Center 2 Various Century Town Center – Vero Beach, FL Shopping Center 8 Various CVS – Sherman, TX Drugstore 1 CVS Pharmacy, Inc. O'Reilly Auto Parts – Central, LA Automotive Parts 1 O'Reilly Automotive, Inc. Advance Auto – Milwaukee, WI Automotive Parts 1 Advanced Stores Company, Inc. ConAgra Foods – Milton, PA Food Production 1 ConAgra Foods Packaged Foods, LLC Dahl's – Various (2) Grocery 4 Associated Wholesale Grocers, Inc. Hobby Lobby – Avon, IN Specialty Retail 1 HOB-LOB, LTD Nature Coast Commons – Spring Hill, FL Shopping Center 15 Various Advance Auto – Massillon, OH Auotmotive Parts 1 Advanced Stores Company, Inc. Advance Auto – Monroe, MI Auotmotive Parts 1 Advanced Stores Company, Inc. Advance Auto – South Lyon, MI Auotmotive Parts 1 Advanced Stores Company, Inc. Advance Auto – Vermillion, OH Auotmotive Parts 1 Advanced Stores Company, Inc. Walgreens – Clarkston, MI Drugstore 1 Walgreens Co. $ Includes square feet of buildings that are on land subject to ground leases. The Dahl's portfolio consists of four single-tenant retail properties located in Iowa, which were purchased under a sale-leaseback agreement. The properties are subject to individual lease agreements with identical terms. 3 Joint venture properties As of June 27, 2011, we, through three joint venture arrangements, had interests in eight properties comprising 1.1 million gross rentable square feet of commercial space and an interest in a land parcel under development comprising 139,000 square feet of land (collectively, the Joint Ventures).One of the Joint Ventures acquired a property between May 13, 2011 and June 27, 2011, which is listed below. Rentable Number of Square Property Description Type Tenants Tenant Feet (1) Purchase Price S. Elgin Crossing – South Elgin, IL (2) Shopping Center 17 Various $ Includes square feet of buildings that are on land subject to ground leases. We have a 50% indirect interest in the property. The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies — Real Property Investments” beginning on page 105 of the prospectus: Real Property Investments We engage in the acquisition and ownership of commercial properties throughout the United States.We invest primarily in retail and other income-producing commercial properties located throughout the United States. Wholly-owned properties As of June 27, 2011, we, through separate wholly-owned limited liability companies and limited partnerships, owned a 100% fee simple interest in 532 properties located in 42states, consisting of approximately 23.1million gross rentable square feet of commercial space, including the square feet of buildings that are on land subject to ground leases. The properties generally were acquired through the use of proceeds from our initial public offering and our ongoing follow-on public offering of our common stock and mortgage notes payable. The following table summarizes properties acquired between May 13, 2011 and June 27, 2011 in order of acquisition date: Year Purchase Fees Paid to Initial Average Physical Property Description Date Acquired Built Price Sponsor (1) Yield (2) Yield (3) Occupancy Camp Creek Marketplace – East Point, GA May 13, 2011 $ $ 7.68% 7.95% 93% LA Fitness – Broadview, IL May 18, 2011 9.10% 9.10% 100% Glen's Market – Manistee , MI May 19, 2011 8.60% 8.60% 100% St. Luke's Urgent Care – Creve Coeur, MO May 20, 2011 7.71% 8.48% 100% Banner Life – Urbana, MD June 1, 2011 6.97% 8.20% 100% Riverside Centre – St. Augustine, FL June 8, 2011 9.61% 10.21% 100% Century Town Center – Vero Beach, FL June 10, 2011 9.22% 9.39% 94% CVS – Sherman, TX June 10, 2011 7.10% 7.10% 100% O'Reilly Auto Parts – Central, LA June 10, 2011 8.80% 9.08% 100% Advance Auto – Milwaukee, WI June 10, 2011 8.25% 8.25% 100% ConAgra Foods – Milton, PA June 14, 2011 8.20% 8.88% 100% Dahl's – Various (4) June 15, 2011 Various 8.25% 8.25% 100% Hobby Lobby – Avon, IN June 17, 2011 7.90% 8.54% 100% Nature Coast Commons – Spring Hill, FL June 21, 2011 8.99% 9.36% 80% Advance Auto – Massillon, OH June 21, 2011 8.70% 8.70% 100% Advance Auto – Monroe, MI June 21, 2011 8.75% 8.75% 100% Advance Auto – South Lyon, MI June 21, 2011 8.75% 8.75% 100% Advance Auto – Vermillion, OH June 21, 2011 9.00% 9.42% 100% Walgreens – Clarkston, MI June 24, 2011 8.42% 8.42% 100% $ $ 4 Fees paid to sponsor are payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable. For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page 75 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. The properties are subject to long-term triple net or double net leases, and the future costs associated with the double net leases are unpredictable. The majority of our properties are subject to triple net leases.Accordingly, our management believes that current annualized rental income is a more appropriate figure from which to calculate initial yield than net operating income. Average yield is calculated as the average annual rental income, adjusted for any rent incentives, for the in-place leases over the non-cancellable lease term at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates.The properties are subject to long-term triple net or double net leases, and the future costs associated with the double net leases are unpredictable.The majority of our properties are subject to triple net leases.Accordingly our management believes that average annual rental income is a more appropriate figure from which to calculate average yield than net operating income. The Dahl's portfolio consists of four single-tenant retail properties located in Iowa, which were purchased under a sale-leaseback agreement. The properties are subject to individual lease agreements with identical terms. Joint venture properties Our interests in the Joint Ventures were acquired through the use of proceeds from our initial public offering and our ongoing follow-on public offering of our common stock and mortgage notes payable. The following table summarizes the property acquired by one of the Joint Ventures between May 13, 2011 and June 27, 2011: Year Purchase Fees Paid to Initial Average Physical Property Description Date Acquired Built Price Sponsor (1) Yield (2) Yield (3) Occupancy S. Elgin Crossing – South Elgin, IL (4) June 13, 2011 $ $ 7.92% 8.48% 99% Fees paid to sponsor are payments made to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable. For more detailed information on fees paid to our advisor or its affiliates, see the section captioned “Management Compensation” beginning on page 75 of the prospectus. Initial yield is calculated as the current annualized rental income for the in-place leases at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates. The properties are subject to long-term triple net or double net leases, and the future costs associated with the double net leases are unpredictable. The majority of our properties are subject to triple net leases.Accordingly, our management believes that current annualized rental income is a more appropriate figure from which to calculate initial yield than net operating income. Average yield is calculated as the average annual rental income, adjusted for any rent incentives, for the in-place leases over the non-cancellable lease term at the respective property divided by the property purchase price adjusted for certain seller credits, exclusive of acquisition costs and fees paid to our advisor or its affiliates.The properties are subject to long-term triple net or double net leases, and the future costs associated with the double net leases are unpredictable.The majority of our properties are subject to triple net leases.Accordingly our management believes that average annual rental income is a more appropriate figure from which to calculate average yield than net operating income. We have a 50% indirect interest in the property. Represents fees paid to our sponsor based on our 50% indirect interest in the property. 5 Wholly-owned properties The following table sets forth the principal provisions of the lease term for the major tenants at the wholly-owned properties listed above: % of Total Total Base Rent Square Rentable Current per Feet Square Renewal Annual Base Square Property Major Tenants (1) Leased Feet Options (2) Rent Foot Lease Term (3) Camp Creek Marketplace – East Point, GA BJ's Wholesale Club, Inc. 27% 4/5 yr. $ $ 5/13/2011 4/27/2023 LA Fitness – Broadview, IL LA Fitness International, LLC 100% 4/5 yr. 5/18/2011 3/31/2026 Glen's Market – Manistee , MI Prevo's Family Markets, Inc. 100% 5/5 yr. 5/19/2011 7/31/2029 St. Luke's Urgent Care – Creve Coeur, MO St. Luke's Episcopal-Presbyterian Hospitals 100% 3/5 yr. 5/20/2011 10/31/2025 Banner Life – Urbana, MD Banner Life Insurance Company 100% 3/5 yr. 6/1/2011 8/31/2026 Riverside Centre – St. HOB-LOB, LTD 92% 1/3 yr., 6/8/2011 10/31/2012 Augustine, FL 2/5 yr. 11/1/2012 10/31/2017 11/1/2017 10/31/2019 Century Town Center – Marshalls of MA, Inc. 49% 4/5 yr. 6/10/2011 8/31/2015 Vero Beach, FL 9/1/2015 8/31/2018 Petco Animal Supplies 14% 2/5 yr. 6/10/2011 1/31/2014 Stores, Inc. 2/1/2014 1/31/2019 Jo-Ann Stores, Inc. 10% 4/5 yr. 2/1/2012 1/31/2017 2/1/2017 1/31/2022 CVS – Sherman, TX CVS Pharmacy, Inc. 100% 5/5 yr. 6/10/2011 6/30/2036 O'Reilly Auto Parts – O'Reilly Automotive, 100% 3/5 yr. 6/10/2011 4/30/2020 Central, LA Inc. 5/1/2020 4/30/2030 Advance Auto – Milwaukee, WI Advanced Stores Company, Inc. 100% 3/5 yr. 6/10/2011 8/31/2023 ConAgra Foods – ConAgra Foods 100% 2/5 yr. 6/14/2011 6/30/2016 Milton, PA Packaged Foods, LLC 7/1/2016 6/30/2021 Dahl's – Various (8) Associated Wholesale Grocers, Inc. 100% 4/5 yr. 6/15/2011 6/30/2031 Hobby Lobby – Avon, IN HOB-LOB, LTD 100% 3/5 yr. 6/17/2011 11/30/2022 Nature Coast Commons TSA Stores, Inc. 19% 4/5 yr. 6/21/2011 1/31/2015 – Spring Hill, FL 2/1/2015 1/31/2020 Best Buy Stores, LP 13% 4/5 yr. 6/21/2011 7/31/2015 8/1/2015 7/31/2020 Ross Dress for Less, 12% 4/5 yr. 6/21/2011 1/31/2015 Inc. 2/1/2015 1/31/2020 Advance Auto – Massillon, OH Advanced Stores Company, Inc. 100% 3/5 yr. 6/21/2011 12/31/2022 Advance Auto – Monroe, MI Advanced Stores Company, Inc. 100% 3/5 yr. 6/21/2011 12/31/2022 Advance Auto – South Lyon, MI Advanced Stores Company, Inc. 100% 3/5 yr. 6/21/2011 6/30/2023 Advance Auto – Advanced Stores 100% 3/5 yr. 6/21/2011 1/31/2017 Vermillion, OH Company, Inc. 2/1/2017 1/31/2022 Walgreens – Clarkston, MI Walgreens Co. 100% 8/5 yr. 6/24/2011 8/31/2020 6 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the respective property. Represents number of renewal options and the term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. The annual base rent under the lease increases every five years by the lesser of two times the cumulative percentage increase in the Consumer Price Index over the preceding year or 6% of the then-current annual base rent. The annual base rent under the lease increases every five years by the lesser the cumulative percentage increase in the Consumer Price Index over the preceding year or 10% of the then-current annual base rent. The annual base rent under the lease increases every year by 2% of the then-current annual base rent. The annual base rent under the lease increases every year by 2.5% of the then-current annual base rent. The Dahl's portfolio consists of four single-tenant retail properties located in Iowa, which were purchased under a sale-leaseback agreement. The properties are subject to individual lease agreements with identical terms. The annual base rent under the lease increases every five years by $28,050. Joint venture properties The following table sets forth the principal provisions of the lease term for the major tenants at the joint venture property listed above: % of Total Total Base Rent Square Rentable Current per Feet Square Renewal Annual Base Square Property Major Tenants (1) Leased Feet Options (2) Rent Foot Lease Term (3) S. Elgin Crossing – Home Depot USA, Inc. — 46% 4/5 yr. $ $ 6/13/2011 1/31/2048 South Elgin, IL Best Buy Stores, LP 13% 4/5 yr. 6/13/2011 1/31/2012 2/1/2012 1/31/2017 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the respective property. Represents number of renewal options and the term of each option. Represents lease term beginning with the later of the purchase date or the rent commencement date through the end of the non-cancellable lease term. Subject to a ground lease. Percentage based on square feet of the building. The annual base rent under the lease increases every ten years by 10% of the then-current annual base rent. 7 Placement of Debt on Certain Real Property Investments The following information supplements, and should be read in conjunction with, the section of our prospectus captioned “Investment Objectives and Policies— Placement of Debt on Certain Real Property Investments” beginning on page133 of the prospectus: Wholly-owned properties On June 27, 2011, our operating partnership, CCPT III OP, entered into a senior unsecured credit facility (the Credit Facility) providing for up to $700.0 million of borrowings pursuant to a credit agreement (the Credit Agreement) with Bank of America, N.A., as administrative agent, swing line lender and letter of credit issuer (Bank of America), JP Morgan Chase Bank, N.A. (JP Morgan Chase) as syndication agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities LLC, as joint lead arrangers and joint book managers, U.S. Bank National Association, Wells Fargo Bank, N.A. and Regions Bank, as co-documentation agents and other lending institutions that may become parties to the Credit Agreement (collectively with Bank of America and JP Morgan Chase, the Lenders). Concurrently, the obligations under the $100.0 million JPMorgan Credit Facility dated as of January 6, 2010, among CCPT III OP, the lender parties thereto and JPMorgan Chase Bank, as administrative agent, JPMorgan Securities Inc., as sole book runner and sole lead arranger, and other lending institutions that are parties to the previous JPMorgan Credit Facility, was terminated. No amounts were outstanding under the previous JPMorgan Credit Facility at June 27, 2011 and all liens securing obligations under the previous JPMorgan Credit Facility have been released. The Credit Facility includes a $200.0 million term loan (the Term Loan) and allows CCPT III OP to borrow up to $500.0 million in revolving loans (the Revolving Loans). As of June 27, 2011, the borrowing base under the Credit Facility was approximately $441.9 million based on the underlying collateral pool. Up to 15.0% of the total amount available may be used for issuing letters of credit and up to $50.0 million may be used for “swingline” loans. Subject to meeting certain conditions described in the Credit Agreement and the payment of certain fees, the amount of the Credit Facility may be increased up to a maximum of $950.0 million, with each increase being no less than $25.0 million. CCPT III OP borrowed the initial $200.0 million Term Loan under the Credit Facility on June 27, 2011. The Credit Facility matures on June 27, 2014. The Revolving Loans will bear interest at rates depending upon the type of loan specified by CCPT III OP. For a eurodollar rate loan, as defined in the Credit Agreement, the interest rate will be equal to the one-month, two-month, three-month or six-month (or nine or 12 months subject to availability of such periods from each of the Lenders) LIBOR (the Eurodollar Rate) for the interest period, as elected by CCPT III OP, plus the applicable rate (the Eurodollar Applicable Rate). The Eurodollar Applicable Rate is based upon the overall leverage ratio, generally defined in the Credit Agreement as our total consolidated outstanding indebtedness divided by our total consolidated asset value (the Leverage Ratio), and ranges from 2.25% at a Leverage Ratio of 45.0% or less to 3.00% at a Leverage Ratio greater than 55.0%. For base rate committed loans, the interest rate will be a per annum amount equal to the applicable rate (the Base Applicable Rate) plus the greatest of (a) the Federal Funds Rate plus 0.5%; (b) Bank of America’s Prime Rate; or (c) the Eurodollar Rate plus 1.0% (the Base Rate). The Base Applicable Rate is based upon the overall Leverage Ratio, and ranges from 1.25% at a Leverage Ratio of 45.0% or less to 2.00% at a Leverage Ratio greater than 55.0%. The Credit Agreement also includes an interest rate pricing structure should we obtain an investment grade rating. The Term Loan and any swingline loans will initially bear interest at a rate equal to the Base Rate. Effective June 30, 2011, the Term Loan will convert to a eurodollar loan, as elected by CCPT III OP, and bear interest at the Eurodollar Rate of the three-month LIBOR plus the Eurodollar Applicable Rate. CCPT III OP will be required to make quarterly interest payments on the Term Loan, and the outstanding principal and any accrued and unpaid interest is due on June 27, 2014. CCPT III OP was required to pay certain fees under the Credit Agreement, including an arrangement fee, a syndication fee and an upfront fee, which collectively totaled approximately $6.9 million. CCPT III OP will also pay an annual administrative agent fee of $100,000, as well as an annualized fee for any unused portion of the Credit Facility (the Unused Fee). The Unused Fee is equal to the daily undrawn amount multiplied by a per annum percentage for such day (as determined for a 360-day year) based upon the overall Leverage Ratio and ranges from 0.35% at a Leverage Ratio of 45.0% or less to 0.45% at a Leverage Ratio greater than 55.0%. CCPT III OP must also pay certain fees upon the issuance of each letter of credit under the Credit Agreement and a quarterly fee based on the outstanding face amount of any letters of credit. The Credit Agreement also includes a fee pricing structure should we obtain an investment grade rating.A finance coordination fee of $2.0 million was paid to CR III Advisors upon closing of the transaction. 8 CCPT III OP has the right to prepay the outstanding amounts under the Credit Facility, in whole or in part, without premium or penalty provided that (i) prior written notice is received by the administrative agent; (ii) any prepayment of eurodollar rate loans shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of base rate committed loans shall be in a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if less, the entire principal amount then outstanding. The Credit Agreement contains customary representations, warranties, borrowing conditions and affirmative, negative and financial covenants, including minimum net worth, debt service coverage and leverage ratio requirements and maximum variable rate and recourse debt requirements. The Credit Agreement also includes usual and customary events of default and remedies for facilities of this nature. Upon the occurrence of any event of default, the eurodollar rate loans and base rate committed loans will bear interest payable at an interest rate equal to 2.0% per annum above the interest rate that would otherwise be applicable at that time, until the default is cured. Similarly, the letter of credit fees described below will be increased to a rate of 2.0% above the letter of credit fee that would otherwise be applicable at that time. In addition to breaching any of the terms of the Credit Agreement or related loan documents, events of default include, but are not limited to: (1) the failure to pay any principal when due; (2)the failure to pay interest and fees within five business days after the due date; (3) the occurrence of a change of control; (4) the inability to pay debts as they become due; (5) a material inaccuracy of any representation or warranty; (6) bankruptcy or insolvency; (7) a violation of any financial, negative or other covenants; (8) a violation of ERISA regulations; (9) the failure to remediate material environmental problems at projects owned by CCPT III OP where the aggregate book values are in excess of $35.0 million that are not satisfied within a reasonable time; and (10) judgments against CCPT III OP or any consolidated subsidiary in excess of $10.0 million or $35.0 million in aggregate that remain unsatisfied or unstayed for sixty days. If an event of default occurs and is not cured timely, the Lenders shall have no obligation to make further disbursements under the Credit Facility and all outstanding loans shall be immediately due and payable. Joint venture properties One of the Joint Ventures obtained the following mortgage note in connection with the joint venture property listed above: Property Lender Loan Amount Interest Rate Loan Date Maturity Date S. Elgin Crossing – South Elgin, IL (1) The Royal Bank of Scotland PLC $ 5.20% 6/13/2011 7/1/2021 The loan is secured by a multi-tenant commercial property that we have a 50% indirect interest in through the joint venture with an aggregate purchase price of $34.0 million. The mortgage note may be prepaid subject to meeting certain requirements and payment of a prepayment premium as specified in the loan agreement. In the event the mortgage note is not paid off on the maturity date, the loan agreement includes default provisions. Upon the occurrence of an event of default, interest on the mortgage note will accrue at an annual default interest rate equal to the lesser of (a) the maximum rate permitted by applicable law, or (b) the then-current interest rate plus 4.00%. In connection with the mortgage note above, we paid our advisor aggregate financing coordination fees equal to $102,000, based on our indirect interest in the property. 9 Tenant Lease Expirations Wholly-owned properties The following table sets forth lease expirations of our wholly-owned properties, as of June 27, 2011, for each of the next ten years assuming no renewal options are exercised.For purposes of the table, the Total Annual Base Rent column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Number of Approx. Square Total Annual % of Total Year Ending December 31, Leases Expiring Feet Expiring Base Rent Annual Base Rent 16 $ % 50 % 51 % 33 % 28 % 40 % 26 % 47 % 43 % 26 % 30 % $ % Joint venture properties The following table sets forth lease expirations of the joint venture properties, as of June 27, 2011, for each of the next ten years assuming no renewal options are exercised. For purposes of the table, the Total Annual Base Rent column represents annualized base rent, based on rent in effect on January 1 of the respective year, for each lease that expires during the respective year. Number of Approx. Square Total Annual % of Total Year Ending December 31, Leases Expiring Feet Expiring Base Rent Annual Base Rent 4 $ % 8 % 6 % 5 % 8 % 4 % 7 % 2 % 2 % 4 % 2 % 52 $ % 10 Depreciable Tax Basis Wholly-owned and joint venture properties For federal income tax purposes, the aggregate depreciable basis in the wholly-owned and the joint venture properties noted above is approximately $212.5 million and $27.6 million, respectively. As the joint venture property is a land parcel, it does not have a depreciable basis. When we calculate depreciation expense for federal income tax purposes, we depreciate buildings and improvements over a 40-year recovery period, land improvements over a 20-year recovery period and furnishings and equipment over a 12-year recovery period using a straight-line method and a mid-month convention. The preliminary depreciable basis in the properties noted above is estimated, as of June 27, 2011, as follows: Wholly-owned Property Depreciable Tax Basis Camp Creek Marketplace – East Point, GA $ LA Fitness – Broadview, IL Glen's Market – Manistee , MI St. Luke's Urgent Care – Creve Coeur, MO Banner Life – Urbana, MD Riverside Centre – St. Augustine, FL Century Town Center – Vero Beach, FL CVS – Sherman, TX O'Reilly Auto Parts – Central, LA Advance Auto – Milwaukee, WI ConAgra Foods – Milton, PA Dahl's – Various Hobby Lobby – Avon, IN Nature Coast Commons – Spring Hill, FL Advance Auto – Massillon, OH Advance Auto – Monroe, MI Advance Auto – South Lyon, MI Advance Auto – Vermillion, OH $ Depreciable basis excludes any ground leases. Joint Venture Property Depreciable Tax Basis S. Elgin Crossing – South Elgin, IL $ Depreciable basis excludes any ground leases. Cole Realty Advisors, an affiliate of our advisor, has the sole and exclusive right to manage, operate, lease and supervise the overall maintenance of the properties listed above.In accordance with the property management agreement, we may pay Cole Realty Advisors (i) up to 2% of gross revenues from our single tenant properties and (ii) up to 4% of gross revenues from our multi-tenant properties.We currently have no plan for any renovations, improvements or development of the properties listed above and we believe the properties are adequately insured.We intend to obtain adequate insurance coverage for all future properties that we acquire. 11 Potential Real Property Investments Our advisor has identified certain properties as potential suitable investments for us.The acquisition of each such property is subject to a number of conditions.A significant condition to acquiring any one of these potential acquisitions is our ability to raise sufficient proceeds in this offering to pay all or a portion of the purchase price.An additional condition to acquiring these properties may be securing debt financing to pay the balance of the purchase price.Such financing may not be available on acceptable terms or at all. Our evaluation of a property as a potential acquisition, including the appropriate purchase price, may include our consideration of a property condition report; unit-level store performance; property location, visibility and access; age of the property, physical condition and curb appeal; neighboring property uses; local market conditions, including vacancy rates; area demographics, including trade area population and average household income; neighborhood growth patterns and economic conditions; and the presence of demand generators. We decide whether to acquire each property generally based upon: • satisfaction of the conditions to the acquisition contained in the contract; • no material adverse change occurring relating to the property, the tenant or in the local economic conditions; • our receipt of sufficient net proceeds from the offering of our common stock to the public and financing proceeds to make the acquisition; and • our receipt of satisfactory due diligence information including the appraisal, environmental reports and tenant and lease information. Other properties may be identified in the future that we may acquire prior to or instead of these properties.Due to the considerable conditions that must be satisfied in order to acquire these properties, we cannot make any assurances that the closing of these acquisitions is probable.The properties currently identified are listed below.The respective seller of each property is an unaffiliated third party. Approximate Approximate Compensation to Property Expected Acquisition Date Purchase Price Sponsor (1) Walgreens – Madisonville, KY June 2011 $ $ Walgreens – Springdale, AR June 2011 Christmas TreeShops/ Buy Buy Baby – Shelby Township, MI July 2011 Santa Rosa Commons – Pace, FL July 2011 Tractor Supply – Grayson, KY July 2011 Owens Corning – Newark, OH July 2011 Best Buy – Indianapolis, IN July 2011 Walgreens – Cape Carteret, NC July 2011 Dick's Sporting Goods – Charleston, SC July 2011 Best Buy – Kenosha, WI July 2011 The Crossing – Killeen, TX July 2011 Telegraph Plaza – Monroe, MI July 2011 $ $ Approximate fees paid to sponsor represent amounts payable to an affiliate of our advisor for acquisition fees in connection with the property acquisition and payments to our advisor for financing coordination fees for services performed in connection with the origination or assumption of debt financing obtained to acquire the respective property, where applicable. 12 The potential property acquisitions are subject to net leases, pursuant to which each tenant is required to pay substantially all operating expenses and capital expenditures in addition to base rent. Number of Rentable Physical Property Tenants Tenant Square Feet (1) Occupancy Walgreens – Madisonville, KY 1 Walgreens Co. 100% Walgreens – Springdale, AR 1 Walgreens Co. 100% Christmas TreeShops/ Buy Buy Baby – Shelby Township, MI 2 Various 93% Santa Rosa Commons – Pace, FL 16 Various 97% Tractor Supply – Grayson, KY 1 Tractor Supply Company 100% Owens Corning – Newark, OH 1 Owens Corning Insulating Systems, LLC 100% Best Buy – Indianapolis, IN 1 Best Buy Stores, LP 100% Walgreens – Cape Carteret, NC 1 Walgreens Co. 100% Dick's Sporting Goods – Charleston, SC 1 Dick's Sporting Goods, Inc. 100% Best Buy – Kenosha, WI 1 Best Buy Stores, LP 100% The Crossing – Killeen, TX 3 Various 100% Telegraph Plaza – Monroe, MI 8 Various 91% Includes square feet of buildings that are on land subject to ground leases. 13 The table below provides leasing information for the major tenants at each property: Current Base Rent Renewal Annual Base per Square Property Major Tenants (1) Options (2) Rent Foot Lease Term (3) Walgreens – Madisonville, KY Walgreens Co. 10/5 yr. $ $ 10/31/2007 9/30/2032 Walgreens – Springdale, AR Walgreens Co. 10/5 yr. 6/1/2009 5/31/2034 Christmas TreeShops/ Buy Christmas Tree Shops, Inc. 3/5 yr. 2/26/2009 1/31/2025 Buy Baby – Shelby Township, MI Buy Buy Baby, Inc. 3/5 yr. 2/26/2009 1/31/2025 Santa Rosa Commons – Pace, Publix Super Markets, Inc. 7/5 yr. 8/13/2008 8/12/2028 FL The TJX Companies, Inc. 4/5 yr. 10/19/2008 10/31/2013 11/1/2013 10/31/2018 Petsmart, Inc. 3/5 yr. 10/19/2008 8/31/2013 9/1/2013 8/31/2018 Tractor Supply – Grayson, KY Tractor Supply Company 4/5 yr. 6/11/2011 6/30/2026 Owens Corning – Newark, OH Owens Corning Insulating Systems, LLC 4/5 yr. 8/1/2007 7/31/2022 Best Buy – Indianapolis, IN Best Buy Stores, LP 4/5 yr. 8/8/2009 1/31/2020 Walgreens – Cape Carteret, NC Walgreens Co. 10/5 yr. 4/28/2008 4/30/2033 Dick's Sporting Goods – Charleston, SC Dick's Sporting Goods, Inc. 3/5 yr. 8/1/2005 1/31/2021 Best Buy – Kenosha, WI Best Buy Stores, LP 4/5 yr. 7/18/2008 1/31/2019 The Crossing – Killeen, TX Gold's Texas Holdings, LP 2/5 yr. 9/18/2006 9/31/2021 University of Phoenix, Inc. 2/5 yr. 3/1/2011 3/31/2021 University of Phoenix, Inc. 2/5 yr. 12/9/2008 12/31/2013 Telegraph Plaza – Monroe, Kohl's Michigan, LP 5/5 yr. 4/15/2005 1/31/2026 MI The TJX Companies, Inc. 4/5 yr. 10/22/2006 10/31/2011 11/1/2011 10/31/2016 Petsmart, Inc. 3/5 yr. 9/28/2007 9/30/2012 10/1/2012 9/30/2017 Major tenants include those tenants that occupy greater than 10% of the rentable square feet of the property. Represents number of renewal options and the term of each option. Represents lease term beginning with the current rent period through the end of the non-cancellable lease term. The annual base rent under the lease increases every five years by $13,565. The annual base rent under the lease increases every five years by $11,331. The annual base rent under the lease increases every five years by 10% of the then-current annual base rent. The annual base rent under the lease increases every two years by 3% of the then-current annual base rent. The annual base rent under the lease increases every five years by $22,500. The annual base rent under the lease increases every five years by $3,331. The annual base rent under the lease increases every year by 1.5% of the then-current annual base rent. We expect to purchase the properties with proceeds from our initial public offering and our ongoing follow-on offering of our common stock and available debt proceeds.We may use the properties as collateral in future financings. 14
